UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1840


MICHAEL G. WOLFF,

                    Trustee - Appellant,

             v.

GARRETT KATZ; GABRIELLE KATZ; GREGORY KATZ,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
J. Frederick Motz, Senior District Judge. (1:16-cv-04035-JFM)


Submitted: December 27, 2017                                      Decided: January 10, 2018


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey M. Orenstein, WOLFF & ORENSTEIN, LLC, Rockville, Maryland, for
Appellant. Stephen A. Metz, OFFIT KURMAN, P.A., Bethesda, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael G. Wolff, the trustee in the underlying bankruptcy proceeding, appeals

the district court’s order affirming the bankruptcy court’s order dismissing his complaint

under 11 U.S.C. §§ 548, 550 (2012) as time-barred.        We have reviewed the record

included on appeal as well as the parties’ briefs, and we find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Wolff v. Katz, No.

1:16-cv-04035-JFM (D. Md. June 14, 2017). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2